DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability sh1all not be negated by the manner in which the invention was made.


Claims 5, 6, 7, 9-15, 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loebs (US 20140314062) in view of Frederiksen (US 20160337878) further in view of Desclos (US 20160192113)
Regarding claim 5, 9 and 17, Loebs teaches a method (see Fig. 1 and 2), comprising: 
establishing, by a server (Fig. 1; device 130) among a plurality of servers (Fig. 1; devices A and B), a direct wireless connection with a second server (server A Fig. 1) among the plurality of servers (devices A and B, Fig. 1); 
establishing, by the server (Fig. 1, device 130), a network connection between the server and a network access point (Fig. 1, Network component  in Internet 110) via the physical electrical connection to the wire-based network switch (Fig. 1, router 150); and 
receiving, by the server (device 130), data from the second server (device A, Fig. 1) via the direct wireless connection (Fig. 1 shows data are communicating from device A to device 130 via wireless) and sending the data to the network access point via the physical electrical connection to the wire-based network switch (Fig. 1 shows data are then relayed from communicating device 130 to the wire-based switch/router)
However Loebs does not teach “receiving, by the server, designation of the server as an aggregator in response to determining that the server has a physical electrical connection to a wire-based network switch”.  
In an analogous art, Frederiksen teaches “receiving, by the server, designation of the server as an aggregator (master node)” ([0035] In step 302 the control node may identify that one of the slave nodes 102, 104 should be selected as the new master node on the basis of a predetermined selection criterion. Let us assume that the identified node is the slave node 102. Thereafter, in step 304, the control node may cause the identified slave node 102 to serve as the new master node as shown in FIG. 4) 
in response to determining that the server has a physical electrical connection to a wire-based network switch” ([0045] “the selection criterion requires that the identified slave node 102 has better connectivity to the backhaul internet. For example, if the current master node 100 has connectivity through a wireless network, and the slave node 102 has..a wired connection to the Internet, then the control node may decide that the identified slave node 102 should act as a master node”.)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Loebs’ teaching of servers to also include Frederiksen’s selection preference for wired connection because wired connection provides higher reliability and lower chance of interference.
Frederiksen teaches the designation of the server as a master node.  However, Frederiksen does not explicitly teach that a designated master node is to act as an intermediary between the plurality of servers and a network access point.
 In an analogous art, Desclos teaches that a designated master node (master device) is to act as an intermediary between the plurality of servers (slaves) and a network access point (access point of the cellular network) ([0015] FIG. 3 “only the master devices are configured to communicate with the second cellular network, wherein the “SLAVE” devices are configured to access data from the second cellular network through a coupling with one of the “MASTER” devices”. [0016] FIG. 4 shows..the devices within the footprint of the first network are configured to communicate with each other, and select devices configured as “MASTER” devices are further configured to communicate with the second cellular network, wherein remaining “SLAVE” devices are configured to connect to the second cellular network through a coupled “MASTER” device. [0048] “the “MASTER” device M1 informs all the other devices of their new role as a “MASTER” (Mx), or “SLAVE” (Sx). In the event they are slaves, they are told which master they should use to access to the services of the cellular network.”)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Loeb’s teaching of the server and Frederiksen’s designated master/aggregator to also include Desclos’ teaching of Master/aggregator device acting as intermediary between the slaves and the access point of the cellular network) to extend the range of communication for the slaves.  

Regarding claim 6, 14 and 20, Loebs, Frederiksen and Desclos teach the method as recited in claim 1, comprising: receiving, by the server, a notification that the server is no longer designated as the aggregator in response to a reevaluation of the characteristics of the server and the second server, wherein the second server is designated as a new aggregator in response to a result of the reevaluation, and sending, by the server, data to the second server in response to designation of the second server as the new aggregator, wherein the data is sent to the server via the direct wireless connection (Frederiksen [0035] In step 302 the control node may identify that one of the slave nodes 102, 104 should be selected as the new master node on the basis of a predetermined selection criterion. Let us assume that the identified node is the slave node 102. Thereafter, in step 304, the control node may cause the identified slave node 102 to serve as the new master node as shown in FIG. 4 ... the control node may identify that the master node functionality is to be handed over to the identified slave node. Instead of control data, any type of data may be taken into account with the selection criterion. These may include, e.g., best effort-data, user data, voice data, video data, high quality-of-service (QoS) data, to mention only a few possible non-limiting option.)

Regarding claim 7 and 15, Loebs, Frederiksen and Desclos teach the method as recited in claim 6, wherein the reevaluation is performed in response to the server designated as the aggregator failing to respond according to a predetermined condition, wherein the reevaluation includes reevaluating the characteristics of the server and the second server (Frederiksen [0035] In step 302 the control node may identify that one of the slave nodes 102, 104 should be selected as the new master node on the basis of a predetermined selection criterion. Let us assume that the identified node is the slave node 102. Thereafter, in step 304, the control node may cause the identified slave node 102 to serve as the new master node as shown in FIG. 4 the control node may detect the type of traffic being handled by each node; see at least [0035,0039,0040]).

Regarding 11 and 19, the combination of Loebs, Frederiksen and Desclos teach the method as recited in claim 1, wherein the characteristics include whether physical electrical connection couples the respective server to the network access point (Frederiksen [0045] “the selection criterion requires that the identified slave node 102 has better connectivity to the backhaul internet. For example, if the current master node 100 has connectivity through a wireless network, and the slave node 102 has ..a wired connection to the Internet, then the control node may decide that the identified slave node 102 should act as a master node”.)   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Baligh’s teaching of selecting the master device using Frederiksen’s selection preference for wired connection because wired connection provide better connectivity to the network.

Regarding claim 10 and 18, Loebs, Frederiksen and Desclos teach the method as recited in claim 1, wherein the direct wireless connection is established using a protocol selected from a group consisting of: Bluetooth, near field communication and Wi-Fi Direct (Loebs “[0056] Turing to FIG. 3, shown is a control system 300 for the VERV network having an Air:Hub 130 that is connected wirelessly (Wi-Fi, Bluetooth or broadband) 135 to the rest of the mesh network”).  

Regarding claim 12, Loebs, Frederiksen and Desclos teach the method as recited in claim 11, wherein at least some of the characteristics of the server and the second server are exchanged between the servers via the direct wireless connection (Loebs shows device A and B can communicate wirelessly) wherein the server (device 130) and the second server (device A or B) are not coupled to each other by a physical electrical connection (Loebs shows that device 130 wirelessly connected to device A or B),  wherein the network access point is selected from the group consisting of: a wire-based network switch, a wireless router, and a fiber connection (Fig. 1 and 2; [0042] Turning to FIG. 1, shown is a block diagram of a VERV mesh network 100 incorporating Air:Hubs and Smart:Nodes. The internet 110 and internet backbone 120 provide a connection to an outside network via a router 150 that has wireless capability 155.).

Regarding claim 13, Loebs, Frederiksen and Desclos teach the computer program product as recited in claim 12, wherein the network access point is a wire-based network switch (Loebs Fig. 1 shows data are then relayed from communicating device 130 to the wire-based switch/router).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Loebs, Frederiksen and Desclos further in view of Jorgovanovic (US 9998294).

Regarding claim 8, Loebs, Frederiksen and Desclos teach the method as recited in claim 1, except for further comprising monitoring a data transfer error rate between the network access point and the server designated as the aggregator. In an analogous art, Jorgovanovic teaches reevaluating the server designated as the aggregator/master, including monitoring a data transfer error rate between the network access point and the server designated as the aggregator (Fig 6 step 602 discloses step of determine quality values and data transfer/packet error rates between the master and the access point; C22 L34-38)   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Loebs, Frederiksen and Desclos’s teaching of  master communicating with the access point to also include Jorgovanovic’s teaching of monitoring error rate between master and the access point to know when the quality is dropping thereby knowing when to make the necessary change/adjustment to make sure the communication quality is maintained.

Claims 16 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Loebs, Frederiksen and Desclos further in view of Nelson (US 20050027890).
Regarding claim 16, Loebs, Frederiksen and Desclos teach the method as recited in claim 1, except wherein the server and the second server are coupled to a common enclosure.  
In an analogous art, Nelson teaches the server and the second server are coupled to a common enclosure (servers 203, Fig. 12; “[0004] In the server rack environment, a number of servers are stacked (literally mounted) in a rack within a convenient central location [0063] “The wireless access point 202 also communicates wirelessly with the plurality of servers 203 in the rack 201”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective date of the invention to apply Loebs‘ teaching of plurality of servers and designating the master server to be substituted with the plurality of servers within in a rack as taught by Nelson to provide easy access and control of all the servers to computer technicians and also save space (see Nelson [0004] “At the central location, computer technicians can obtain ready access to all of the physical servers, and perhaps even more importantly, can control the environmental conditions (such as ambient temperature) where the servers operate. For that reason, and other reasons of practicality, most corporate networks now employ racks of servers communicating with the various computers employed by the corporation. Fig. 12 shows the servers 203 are coupled in a common enclosure of the server rack 201).  

Regarding claim 23, Loebs, Frederiksen and Desclos teach the method as recited in claim 22, wherein at least some of the characteristics of the server and the second server are exchanged between the servers via the direct wireless connection (Loebs device 130 and device A can communicate wirelessly), wherein the server and the second server are not coupled to each other by a physical electrical connection (Loebs device 130 and device A can communicate wirelessly)
However, said references do not teach wherein the server and the second server are coupled to a common enclosure. In an analogous art, Nelson teaches the server and the second server are coupled to a common enclosure (servers 203, Fig. 12; “[0004] In the server rack environment, a number of servers are stacked (literally mounted) in a rack within a convenient central location [0063] “The wireless access point 202 also communicates wirelessly with the plurality of servers 203 in the rack 201”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective date of the invention to apply Loebs‘ teaching of plurality of servers and designating the master server to be substituted with the plurality of servers within in a rack as taught by Nelson to provide easy access and control of all the servers to computer technicians and also save space (see Nelson [0004] “At the central location, computer technicians can obtain ready access to all of the physical servers, and perhaps even more importantly, can control the environmental conditions (such as ambient temperature) where the servers operate. For that reason, and other reasons of practicality, most corporate networks now employ racks of servers communicating with the various computers employed by the corporation. Fig. 12 shows the servers 203 are coupled in a common enclosure of the server rack 201).  

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Loebs, Frederiksen and Desclos in view of Chan (US 20140095617) further in view of Nelson.
Regarding claim 21, Loebs, Frederiksen and Desclos teach the method as recited in claim 5, wherein except for wherein the direct wireless connection is established using a protocol selected from the group consisting of: Bluetooth, near field communication, and Wi-Fi Direct.  In an analogous art, Chan teaches the direct wireless connection is established using a protocol selected from the group consisting of: Bluetooth, near field communication, and Wi-Fi Direct ([0061] “the proxy server 510 can determine whether the computing devices are in close proximity by determining whether the devices can communicate directly, for example, using peer to peer communication techniques such as Bluetooth, WiFi (or WiFi direct), AirDrop, Infrared, NFC etc. In some embodiments, the proxy server 510 also determines whether the computing devices are in close proximity by determining whether the computing devices share a common communication network, e.g. a wireless network such as a home WiFi network.”)  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify said references to also include Chan’s teaching of these other forms of direct wireless communications to make the system for versatile for being capable of exchanging data with others in more protocols.
However, Loebs, Frederiksen and Desclos do not teach that “the two servers within a server rack”.
In an analogous art, Nelson teaches “the two servers within a server rack“ (servers 203, Fig. 12; “[0004] In the server rack environment, a number of servers are stacked (literally mounted) in a rack within a convenient central location,” [0063] “The wireless access point 202 also communicates wirelessly with the plurality of servers 203 in the rack 201”);
Therefore it would have been obvious for one of ordinary skill in the art before the effective date of the invention to apply Baligh‘s teaching of plurality of servers and designating the master server to be substituted with the plurality of servers within in a rack as taught by Nelson to provide easy access and control of all the servers to computer technicians and also save space (see Nelson [0004] “At the central location, computer technicians can obtain ready access to all of the physical servers, and perhaps even more importantly, can control the environmental conditions (such as ambient temperature) where the servers operate. For that reason, and other reasons of practicality, most corporate networks now employ racks of servers communicating with the various computers employed by the corporation.) 

Claim 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Loebs, Frederiksen and Desclos further in view of Knowles (US 20180270004)
Regarding claim 22, Loebs, Frederiksen and Desclos teach the method as recited in claim 5, wherein receiving, by the server, the designation of the server as the aggregator is based on characteristics of the server and the second server including whether physical electrical connection couples the respective server to the network access point (Frederiksen [0045] “the selection criterion requires that the identified slave node 102 has better connectivity to the backhaul internet. For example, if the current master node 100 has connectivity through a wireless network, and the slave node 102 has ..a wired connection to the Internet, then the control node may decide that the identified slave node 102 should act as a master node”.)
However, Frederiksen does not explicitly teach determining whether the server designated as the aggregator has become overly taxed.
In an analogous art, Knowles teaches “determining whether the server designated as the aggregator has become overly taxed.” (Knowles [0034] “In another example scenario, a system master may become overloaded (e.g. due to the CPU being utilized for other tasks) and so slave stations may be moved over to a new master seamlessly”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Loebs, Frederiksen and Desclos’s teaching of master and slaves system to also include Knowles’ teaching of determining whether the server designated as the aggregator has become overly taxed to know when the quality is dropping due to “overly taxed” condition thereby knowing when to make the necessary change/adjustment to make sure the communication quality is maintained.
Regarding claim 24, Loebs, Frederiksen and Desclos teach the method as recited in claim 5, except for further comprising reevaluating the server designated as the aggregator, including determining whether the server designated as the aggregator has become overly taxed.
In an analogous art, Knowles teaches “reevaluating the server designated as the aggregator, including determining whether the server designated as the aggregator has become overly taxed.” (Knowles [0034] “In another example scenario, a system master may become overloaded (e.g. due to the CPU being utilized for other tasks) and so slave stations may be moved over to a new master seamlessly”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Loebs, Frederiksen and Desclos’s teaching of master and slaves system to also include Knowles’ teaching of determining whether the server designated as the aggregator has become overly taxed to know when the quality is dropping due to “overly taxed” condition thereby knowing when to make the necessary change/adjustment to make sure the communication quality is maintained.


Response to Arguments
Applicant’s arguments with respect to claim(s) 5-23 have been considered but are moot in view of new ground of rejection of Desclos.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dung  Lam/
Examiner, Art Unit 2617

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646